[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO DISMISS (#101)
CT Page 1319-IIII
The defendant's motion to dismiss (#101) is denied. The prior pending action doctrine is not applicable to this action since the two actions in question are for different purposes, involve different issues and there is not a strict identity of the parties. See Conti v. Murphy, 23 Conn. App. 174, 178,579 A.2d 576 (1990); Jacobs v. The Putnam Trust Company, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 143807 (June 15, 1995, Lewis, J.); Spirer v. Rosen, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 142750 (March 15, 1995, D'Andrea, J.).
JOHN J. P. RYAN, JUDGE